Broyles, P. J.
1. “The writ of certiorari will not lie to correct errors committed by a justice of the peace in proceedings under the Penal Code [1910], §§ 1331 et seq., against the putative father of a bastard child, where judgment is rendered requiring the defendant to give security for the support of the child, and binding him over to the superior court upon his failure to give such security. Such is the ruling in the ease of Hyden v. State, 40 Ga. 476; and upon the formal review of that decision” the Supreme Court “declines to overrule it.” Strickland v. Hamilton, 148 Ga. 820 (98 S. E. 471).
2. The foregoing ruling was made by the Supreme Court upon a question certified by this court in this case; and it follows therefrom that the judge of the superior court did not err in refusing to sanction the certiorari.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.